Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 03/17/2021, Applicant amended Claims 1, 5, 7, 9, 20, and 39, canceled Claims 2-4, and argued against all objections and/or rejections previously set forth in the Office Action dated 12/17/2020.
In light of Applicant’s amendments and remarks, the rejections of Claim 39 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 

Claim Rejections - 35 USC § 112(d)

1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitation of claim 5 is repeated, without further limit the subject matter of claim 1, which includes the limitation “wherein the provision finish condition for the work target includes... one or more 

	
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-18, 20, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishizawa et al. (hereinafter Nishizawa): U.S. Patent Application No. 2017/0010662.
Nishizawa expressly teaches:
Claim 1.  An information processing apparatus comprising: 
a provision control unit that acquires work information indicating a work target which is a target of work performed by a user (fig. 7A: including a work target list performed by user), determines a work target satisfying a provision condition among work targets indicated by the 
displays an operation image for selecting the determined work target on a display screen associated with a head mounted display in an operable manner (figs. 1 & 7C: presenting the determined work target on HMD); and 
an input detection unit that detects an input operation on the displayed operation image ([0043][0044]: detecting an input on a presented item),  
wherein the provision condition for a work target to which a corresponding operation image is not displayed on the display screen includes that a provision start condition is satisfied, the provision start condition being a condition for starting display of the operation image, and wherein the provision control unit determines whether or not the work target to which the corresponding operation image is not displayed on the display screen satisfies the provision start condition, and displays the operation image corresponding to the work target satisfying the provision start condition on the display screen in an operable manner (fig. 7C; [0184]: presenting an image corresponding to a work target satisfying a condition being a target of a motion, such as Work 1),  
wherein the provision condition for a work target to which a corresponding 3Docket No. J-19-0356 operation image is displayed on the display screen includes that a provision finish condition is not satisfied, the provision finish condition being a condition for finishing display of the operation image, and wherein the provision control unit determines whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target on the 
wherein the provision finish condition for the work target includes that, after the provision start condition for the work target becomes not satisfied, one or more other work targets satisfy the provision start condition (fig. 5B; [0167][0169]: including executions of the further works corresponding to the work targets after the provision start condition for a work target becomes not satisfied).
Claim 5.   The information processing apparatus according claim 1, wherein the provision finish condition for the work target includes that, after the provision start condition for the work target becomes not satisfied, one or more other work targets satisfy the provision start condition (fig. 5B; [0167][0169]: including executions of the further works corresponding to the work targets after the provision start condition for a work target becomes not satisfied).
Claim 6. The information processing apparatus according claim 1, wherein the provision control unit determines whether or not a predetermined part of a human is included in a captured image generated by a camera associated with the head mounted display, and displays the operation image satisfying the provision 4Docket No. J-19-0356 condition on the display screen in a case where it is determined that the predetermined part is included in the captured image ([0153][0190]: determining the captured image as being a part of the body).  

Claim 8. The information processing apparatus according to claim 7, wherein the predetermined range is an imaging range of a camera imaging a periphery of a user wearing the head mounted display (fig. 3B; [0108][0109]: including a range of camera of HMD).  
Claim 9. The information processing apparatus according claim 1, wherein the provision control unit estimates a health condition of a user on the basis of a measured value obtained from a sensor worn by the user of the head mounted display, and wherein the provision start condition for the work target includes that the health condition of the user satisfies a predetermined condition ([0272]: including a diagnosis for clinical record to measure a health condition).  
Claim 10. The information processing apparatus according claim 1, 5Docket No. J-19-0356 wherein the input detection unit detects an operation of selecting any one of the operation images on the basis of an inclination of a device worn by a user of the head mounted display ([0160][0295]: including the pick-up images in a natural view).  
Claim 11. The information processing apparatus according claim 1, wherein the input detection unit detects an input operation of selecting the operation image and an input operation of finalizing the selection, and wherein the provision control unit performs: displaying the operation image corresponding to the work target present within a predetermined range defined by a sensor on the display screen, and setting an operation image corresponding to a 
Claim 12. The information processing apparatus according claim 1, further comprising: a layout determination unit that determines a layout of the operation images to be displayed on the display screen by dividing a predetermined range on the display screen into a plurality of partial ranges, and associating the operation images with the respective partial ranges, wherein the provision control unit displays the operation images on the display screen according to the layout determined by the layout determination unit ([0225][0226]: determining the positions of multiple display regions for displaying the images).  
Claim 13.  The information processing apparatus according to claim 12, wherein the layout determination unit sets the number of partial ranges to be a same as the number of operation images satisfying the provision condition ([0226][0227]: including the number of display regions same as the number of images).  
Claim 14.  The information processing apparatus according claim 12, wherein a rank is assigned to each of the partial ranges according to a predetermined rule, wherein the provision control unit displays the operation image corresponding to the work target present within a predetermined range defined by a sensor on the display screen, and wherein the layout determination unit performs: assigning a rank to each work target satisfying the provision condition such that a higher rank is assigned to a work target closer to a predetermined position in an imaging range of a camera associated with the head mounted display, and associating the partial range with the operation image such that the operation image 
Claim 15. The information processing apparatus according to claim 14, wherein the layout determination unit sets a size of the partial range assigned with the highest rank to be larger than sizes of the other partial ranges ([0145][0174][0225]: determining a size of display region according to the size of work target).  
Claim 16.  The information processing apparatus according to claim 10, further comprising: an operation range determination unit that divides a range of the inclination of the 7Docket No. J-19-0356 device into a plurality of partial ranges, and allocates the operation images to the respective partial ranges, wherein the input detection unit detects the inclination of the device, and detects that the operation image corresponding to the partial range including the detected inclination is selected ([0225][0226]: determining the positions of multiple display regions for displaying the images).  
Claim 17. The information processing apparatus according to claim 16, wherein a rank is assigned to each of the partial ranges according to a predetermined rule, wherein the provision control unit displays the operation image corresponding to the work target present within a predetermined range defined by a sensor on the display screen, and wherein the operation range determination unit performs: assigning a rank to each work target satisfying the provision condition such that a higher rank is assigned to a work target closer to a predetermined position in an imaging range of a camera associated with the head mounted display, and associating the partial range with the operation image such that the operation image 
Claim 18. The information processing apparatus according to claim 17, wherein the operation range determination unit sets a size of the partial range assigned with the highest rank to be larger than sizes of the other partial ranges ([0145][0174][0225]: determining a size of display region according to the size of work target).  
Claims 20 and 39:
The subject matter recited in each of Claims 20 and 39 corresponds to the subject matter recited in Claim 1.  Thus Nishizawa discloses every limitation of Claims 20 and 39, as indicated in the above rejections for Claim 1.

Response to Arguments

Applicant’s arguments against the rejections based on 35 U.S.C. § 102 with respect
 to Claims 1-18, 20, and 39 have been considered, but they are not persuasive.

Applicant argues that Nishizawa fails to disclose:
the provision control unit determines whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target on the display screen or displays the operation image on the display screen in an inoperable manner in a case where the work target satisfies the provision finish condition, and wherein the provision 
The examiner disagrees.
First of all, Nishizawa expressly teaches that a provision finish condition includes a condition for finishing display of the operation image.  For example, Nishizawa expressly illustrates that when Motion 1 (M1) for Work 1 of the work target is completed, it displays an operation image indicating a provision finish condition for Work 1, as shown in figs. 7B-C.
Second, Nishizawa further teaches that the provision finish condition includes one or more other work targets after a provision start condition for a work target becomes not satisfied.  For example, Nishizawa further illustrates in fig. 5B that after the start condition for a work target (WORK 1) becomes not satisfied (i.e. before the finish condition for the work target is satisfied),  it provides other work targets (such as WORK 2 and WORK 3) that can be executed to start having an indicator for a current work situation/condition ([0169]).
Accordingly, Nishizawa clearly discloses:
the provision control unit determines whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target on the display screen or displays the operation image on the display screen in an inoperable manner in a case where the work target satisfies the provision finish condition, and wherein the provision finish condition for the work target includes that, after the provision start condition for the 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177